Citation Nr: 1445052	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to May 1977, October 1977 to October 1980, and October 1982 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board reopened and remanded the claim in November 2013.


FINDING OF FACT

Tinnitus was not shown during active service; and, the preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A March 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, VA examination report and addendum opinion, and Social Security Administration (SSA) records have been associated with the claims file.  

The Veteran underwent a VA examination in May 2010 with a February 2014 addendum opinion.  The examination and opinion involved a review of the claims file, a thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Taken together, the examination report and addendum opinion are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The claim was remanded to the Agency of Original Jurisdiction (AOJ) in November 2013 for additional evidentiary development including obtaining SSA and any other outstanding records and providing the Veteran with an addendum medical opinion.  The AOJ obtained outstanding SSA and VA treatment records.  The Veteran has not identified any additional private treatment records.  Finally, the AOJ obtained an addendum medical opinion in February 2014.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); tinnitus is not included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

A review of the medical evidence reflects that the Veteran has been diagnosed with tinnitus.  See VA examination report, May 2010.  The first element of Shedden/Caluza is met.

A review of the service treatment records is negative for any findings of complaints, treatment, or diagnosis of tinnitus.  It is true that tinnitus is a subjective disorder that is capable of lay observation.  However, for reasons explained in greater detail below, the Board does not find that the Veteran's more recent assertion of experiencing tinnitus in service to be credible.  

The Veteran has also presented the argument that his tinnitus is the result of noise exposure while serving as a heavy vehicle operatory.  Such duties are consistent with noise exposure as is his award of an expert badge for the rifle.  Although it is not clear that such exposure would be too excessively loud, the Board will afford the Veteran the full benefit of the doubt and concede in-service noise exposure.  The second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's conceded in-service noise exposure and his current tinnitus.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his tinnitus in May 2010.  The examiner noted his reports of in-service and post-service noise exposure as a truck driver and complaints of episodes of a static-like sound bilaterally occurring once every six months for the past year.  The examiner concluded that the Veteran's tinnitus was not related to in-service noise exposure because he had no complaints of tinnitus until one year prior, many years after his separation from service.  The examiner further noted that the Veteran had only experienced two to three episodes and that they were associated with a head sensation.

An addendum opinion was obtained in February 2014.  The February 2014 examiner reiterated that the Veteran did not complain of tinnitus in service or until many years after discharge and that he had normal hearing at separation and currently.  He further noted that the Veteran's tinnitus was mild, infrequent, and of short duration - not unlike what many people with normal hearing experience from time to time.  In light of the mildness of the Veteran's complaints and the significant time period between his service and his onset of symptoms, the examiner was unable to link the Veteran's tinnitus to his military service.

The May 2010 VA examination and February 2014 addendum opinion are the only pieces of medical evidence regarding the etiology of the Veteran's tinnitus.  

The only other evidence that purports to link the Veteran's current tinnitus to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, current tinnitus), he is not able to provide competent evidence as to the etiology of such a diagnosis.  Providing such an opinion requires medical expertise in the causes of periodic and delayed onset tinnitus in the context of in-service noise exposure.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Tinnitus is not one of the listed chronic diseases.  Further, the Veteran has not reported tinnitus since service, only for one year prior to the May 2010 VA examination, over 25 years after his separation from service.  See VA examination report, May 2010.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

Consideration has been given to the Veteran's March 2010 written statement that he has had constant noise in his ears since service.  He is competent to provide such a history.  However, when was examined by VA in May 2010, he reported the onset of his tinnitus as only being one year prior.  He also specifically denied experiencing tinnitus in several VA treatment records.  See VA treatment records, April 2005, May 2005, July 2005.  Such weighs against his overall credibility.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).  The history of experiencing tinnitus since discharge or proximate thereto was made in conjunction with a claim for monetary benefits.  This claim is clearly undermined by his report of a recent history of tinnitus to the examiner and treating healthcare professionals.

The claim of entitlement to service connection for tinnitus must, therefore, be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


